    Case: 3:18-cv-00368-jdp Document #: 222 Filed: 07/23/20 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID THOM, CRYSTAL THOM,
and MICHAEL O’GRADY,

                      Plaintiffs,
     v.

DANIEL GARRIGAN, CHARLES POCHES,
MATTHEW FOSTER, PETER HIBNER,
                                                           ORDER
ROBIN KVALO, BRAD MEIXNER, KENNETH
MANTHEY, JASON STENBERG, ROBERT
                                                        18-cv-368-jdp
BAGNELL, KEITH KLAFKE, BENJAMIN
NEUMANN, PETER WARNING, ANTHONY
BRAUNER, MICHAEL SCHUTZ, SCOTT KLICKO,
BRIAN NOLL, DAVID CLARK, MARK SMIT,
ALEXANDER AGNEW, BENJAMIN OETZMAN,
CORY MILLER, and GREGORY BISCH,

                      Defendants.


MICHAEL O’GRADY, DAVID THOM, and
CRYSTAL THOM,

                      Plaintiffs,
     v.
                                                           ORDER
CITY OF PORTAGE, PORTAGE COMMUNITY
SCHOOLS, ROBERT KVALO, DANIEL GARRIGAN,                 18-cv-582-jdp
CHARLES POCHES, PETER HIBNER, MATTHEW
FOSTER, BRAD MEIXNER, JASON STENBERG,
PETER WARNING, SUSAN CONNER, and KEITH
KLAFKE,

                      Defendants.
        Case: 3:18-cv-00368-jdp Document #: 222 Filed: 07/23/20 Page 2 of 5




 MICHAEL O’GRADY, RAYMOND BOYLE,
 ROBERT WENTWORTH, CRYSTAL THOM,
 DAVID THOM, and WILLIAM CADWALLADER,

                               Plaintiffs,
         v.

 COLUMBIA COUNTY, CITY OF PORTAGE,                                           ORDER
 PORTAGE COMMUNITY SCHOOLS, VERN GOVE,
 JOSEPH RUF, SHAWN MURPHY, MATHEW                                         19-cv-518-jdp
 FOSTER, CHARLES POCHES, MARK HAZELBAKER,
 ANYTIME FITNESS CORP., ANDREW GUNDLACH,
 MARK SMIT, BENJAMIN OETZMAN, ALEXANDER
 AGNEW, DENNIS RICHARDS, MAX
 JENATSCHECK, and CHARLES CHURCH,

                               Defendants.


       Defendants have filed several motions in these related cases, seeking sanctions,

including dismissal of the lawsuits, against the plaintiffs for various reasons. This order

addresses the motions that defendants have filed against plaintiffs Crystal Thom, David Thom,

Raymond Boyle, Robert Wentworth, and William Cadwallader. I will address defendants’

motions directed at plaintiff Michael O’Grady in a separate order.

       Defendants have moved for dismissal of the claims brought by plaintiffs Crystal Thom,

David Thom, Raymond Boyle, Robert Wentworth, and William Cadwallader in all of these

cases on the grounds that these plaintiffs have failed to provide discovery responses as ordered

by this court. I will grant defendants’ motions to dismiss under Rule 37(b)(2) of the Federal

Rules of Civil Procedure. Under that rule, a court may dismiss a suit as a sanction for a party’s

failure to comply with a court order about discovery. Ramirez v. T&H Lemont, Inc., 845 F.3d

772, 775 (7th Cir. 2016). Before dismissing a suit as a sanction under Rule 37, the court must

find that the plaintiff acted willfully, in bad faith, or at least, was “at fault” for the failure to


                                                 2
       Case: 3:18-cv-00368-jdp Document #: 222 Filed: 07/23/20 Page 3 of 5



comply with discovery orders. Ramirez, 845 F.3d at 776. Fault, in contrast to willfulness or bad

faith, does not require a showing of intent, but presumes that the sanctioned party had

“extraordinarily poor judgment” or gross negligence, rather than mere mistake or carelessness.

Id.

       Plaintiffs Crystal Thom, David Thom, Boyle, Wentworth, and Cadwallader are at fault

for failing to respond to defendants’ discovery requests in all of these cases. On May 21, 2020,

I granted motions to compel filed by defendants in these three cases, ordering plaintiffs David

Thom, Crystal Thom, Boyle, Wentworth, and Cadwallader to provide complete responses to

defendants’ discovery requests by May 27. Dkt. 182 in 18-cv-368; Dkt. 97 in 18-cv-582; Dkt.

118 in 19-cv-518. I warned plaintiffs that if they did not comply, I would consider dismissing

their lawsuits as a sanction. Now defendants have notified the court that plaintiffs have not

provided any additional discovery responses as ordered, and they request that these cases be

dismissed under Rule 37(b)(2) of the Federal Rules of Civil Procedure. Defendants also note

that plaintiff Wentworth failed to attend his properly noticed deposition. None of the plaintiffs

filed a response to defendants’ Rule 37 motions.

       Dismissal of these plaintiffs’ claims is an appropriate sanction under the circumstances.

Plaintiffs’ actions have prejudiced defendants, as defendants have continued to incur costs and

fees in attempting to litigate this case despite plaintiffs’ refusal to participate adequately in

discovery.

       Defendants also filed motions in these cases to dismiss Crystal Thom’s, David Thom’s,

Boyle’s, and Cadwallader’s claims under Rule 11 of the Federal Rules of Civil Procedure, on

the ground that these plaintiffs did not conduct an adequate investigation of their claims before

joining these lawsuits. Cadwallader did not respond to the motions. Boyle filed documents in


                                               3
       Case: 3:18-cv-00368-jdp Document #: 222 Filed: 07/23/20 Page 4 of 5



opposition to defendants’ motions for sanctions, but Boyle’s documents relate to an ongoing

criminal case and are not responsive. The Thoms filed briefs in opposition to the sanction

motions, stating that they thought their investigation was adequate and that thought that they

could rely on other plaintiffs to conduct an adequate investigation. The Thoms also filed

motions in each of these cases to amend the complaints to withdraw all of their claims without

prejudice.

       Because I am dismissing the claims brought by Crystal Thom, David Thom, Boyle,

Wentworth, and Cadwallader under Rule 37(b)(2), I will deny defendants’ Rule 11 motions as

moot. And I decline to impose monetary sanctions on plaintiffs because I conclude that

dismissal with prejudice is a sufficient sanction at this time. I will also deny the Thoms’ motion

to amend the complaints as moot.

       But I caution these plaintiffs that, in the future, they should not join any lawsuit or sign

any document filed with a court without knowing exactly what is in the document and without

having personal knowledge or a reasonable basis for believing that what the document says is

true and accurate. Plaintiffs also should not join any lawsuit unless they are prepared, and able,

to comply with all procedural requirements and their obligations as litigants. It appears from

the records in these cases that plaintiff O’Grady drafted most, if not all, of the pleadings filed

in these cases, and that the other plaintiffs signed on because they supported O’Grady’s

motives. But that is not a good enough reason to sign a court document that contains

allegations about which plaintiffs know nothing about or to join a lawsuit that plaintiffs were

not prepared to prosecute.




                                                4
Case: 3:18-cv-00368-jdp Document #: 222 Filed: 07/23/20 Page 5 of 5



                                  ORDER

IT IS ORDERED that:

1. Defendants’ motions to dismiss under Fed. R. Civ. P. 37(b)(2), Dkt. 191 and Dkt.
   194 in 18-cv-368-jdp; Dkt. 106 and Dkt. 109 in 18-cv-582-jdp; Dkt. 135, Dkt. 140,
   Dkt. 143, Dkt. 147, and Dkt. 150 in 19-cv-518-jdp, are GRANTED. The claims
   brought by plaintiffs Crystal Thom, David Thom, Raymond Boyle, Robert
   Wentworth, and William Cadwallader in these three cases are DISMISSED with
   prejudice under Fed. R. Civ. P. 37(b)(2). The caption shall be amended to remove
   these plaintiffs from these three cases.

2. Defendants’ motions under Fed. R. Civ. P. 11, Dkt. 200 in 18-cv-368-jdp; Dkt. 115
   in 18-cv-582-jdp; Dkt. 157 in 19-cv-518-jdp, are DENIED.

3. Plaintiffs Crystal Thom and David Thom’s motions to amend the complaints, Dkt,
   205 in 18-cv-368-jdp; Dkt. 120 in 18-cv-582-jdp; Dkt. 164 in 19-cv-518-jdp, are
   DENIED.

4. Plaintiff Raymond Boyle’s motions to deny sanctions, Dkt. 156 and Dkt. 169 in
   19-cv-518-jdp, are DENIED.




Entered July 23, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     5
